Citation Nr: 1643134	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  11-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial, compensable rating for service-connected residuals of left foot infection.

2.  Entitlement to an rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected residuals of left foot infection.

5.  Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to service-connected residuals of left foot infection.

6.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of left foot infection.

7.  Entitlement to service connection for pes planus of the left foot, to include s secondary to residuals of left foot infection.

8.  Entitlement to a total disability rating based upon individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2010, September 2010, May 2011, and June 2013 rating decisions.

In the June 2010 decision, the RO, inter alia, granted service connection for residuals of an infection of the left foot and assigned a zero percent (noncompensable) rating, effective January 10, 2010 (the date of filing of the claim for service connection).  In July 2010, the Veteran filed a notice of disagreement (NOD) as to the assigned rating.  A statement of the case (SOC) was issued in May 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in July 2011.

In the September 2010 decision, the RO, inter alia, denied service connection for irritable bowel syndrome.  In July 2011, the Veteran filed an NOD.  An SOC was issued in August 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in August 2013.

In the May 2011 decision, the RO, inter alia, denied service connection for pes planus of the left foot.  In July 2011, the Veteran filed an NOD.  An SOC was issued in August 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in August 2013.

In the June 2013 decision, the RO, inter alia, granted an increased rating of 50 percent for service-connected PTSD, denied entitlement to a TDIU, and denied service connection for disabilities of the right hip, lumbar spine, and sciatica of the right lower extremity.  In June 2013, the Veteran filed an NOD.  An SOC was issued in December 2015 and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in December 2015.

In March 2016, the Veteran testified during a Board video-conference hearing before the undersigned; a transcript of the hearing has been associated with the claims file.

As for the matter of representation, the record reflects that the Veteran was previously represented by Disabled American Veterans and private attorney David Huffman as reflected in a July 2010 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) and July 2011 VA Form 21-22a (Appointment of Individual as Claimant's Representative), respectively.    Most recently, in October 2015, the Veteran executed a new VA Form 21-22a  naming private attorney Jan Dils as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision on the claim for an initial, compensable rating for residuals of left foot infection is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2  Since the January 2010 effective date of the award of service connection, the Veteran's service-connected residuals of left foot infection have consisted of  subjective complaints of constant pain, with flare-ups, and other symptoms-to include "giving out"-which appear to result in overall moderately severe impairment.

3.  The schedular criteria are adequate to rate the Veteran's residuals of left foot infection at all pertinent points, and no claim of unemployables solely due to the left foot infection residuals has been raised. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial  20 percent disability rating for service-connected residuals of left foot infection, from January 10, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, Diagnostic Code (DC) 5284 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the left foot claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, neither the Veteran nor his attorney has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the March 2016 Board hearing, as well as written statements provided by the Veteran.  The Board finds that no additional AOJ action on the claim decided herein, prior to appellate consideration, is required. 

As for the Veteran's Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the March 2016 hearing, the undersigned VLJ identified the issues on appeal, which included the matter of the Veteran's entitlement to an initial, compensable  rating or residuals of left foot infection.  Pertinent to this issue, information was solicited regarding the severity of the Veteran's left foot disability, with the Veteran describing the effect his left foot symptomatology had on his everyday life.  Therefore, not only was the e issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, nothing at the time of the hearing or since gave rise to the possibility that there was any additional, existing evidence pertinent to the claim herein decided outstanding.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 . 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran suffered a shrapnel wound to the left foot while in service, which resulted in an infection.  He has been assigned a noncompensable disability rating for residuals of left foot infection under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (foot injuries, other).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

According to the medical evidence of record, the Veteran's disability currently includes pain and giving way in the left foot.  The Board finds that Diagnostic Code 5284 is most appropriate, in that it specifically refers to injury residuals, which in fact describes the Veteran's service-connected disability.  The Veteran has not suggested that the use of any other diagnostic code would be more appropriate.  Thus, the Board will continue to rate the Veteran's foot disability under Diagnostic Code 5284. 

Under Diagnostic Code 5284, foot injuries productive of 'moderate' impairment are rated 10 percent disabling.  Foot injuries productive of 'moderately severe' impairment are rated as 20 percent disabling.  Foot injuries productive of 'severe' impairment are rated as 30 percent disabling.  Actual loss of the foot is rated as 40 percent disabling.  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Board notes that words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).  Although the word 'moderate' is not defined in VA regulations, 'moderate' is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition, 871 (1988).  'Severe' is defined as "extremely intense."  See Id. at 1071.

The Veteran's left foot disability has been assessed as "mild"-a level of impairment which does not warrant a compensable rating under Diagnostic Code 5284.  He contends that his service-connected disability is worse than is contemplated by the current rating.  See, e.g., the March 2016 Board hearing transcript.  

The Board points that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Considering the evidence of record is light of the applicable rating criteria and rating principles-to those referenced in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, Mitchell, and Burton-the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, his foot symptoms, to include pain, can be described as resulting in overall moderately severe impairment, and thus more appropriately warrant the assignment of a 20 percent rating under Diagnostic Code 5284 from the January 2010 effective date of the award of service connection.

In his January 2010 claim, the Veteran asserted that his left foot is sore and painful, and "gives out."

The report of a May 2010 VA podiatry consultation documents the Veteran's complaints of painful toenails and calluses.  It was further noted that the Veteran had "[r]esolved painful exotosis due to usage of accommodative orthotics."

The Veteran was afforded a VA examination in May 2010, at which time he reported that he had never sought treatment for his left foot condition until last year.  He complained of continuing pain and weakness when standing or walking for prolonged periods of time, and when wearing shoe gear for significant periods of time.  He additionally reported mild left foot discomfort while at rest.  The Veteran does use arch supports.  The examiner noted that the left foot disability had no effects on the Veteran's ability to function in his usual occupation, as the Veteran was not then employed.  

On  physical examination, the examiner found no objective evidence of painful motion, edema, weakness, instability or tenderness.  The Veteran was able to stand 15 to 30 minutes and walk for a quarter of a mile.  There was no evidence of abnormal weight bearing such as callosities or breakdown of shoe wear.  The examiner noted that the Veteran had flatfoot and asymmetrically aligned with left tendon slightly deviated.  His pedal pulses were intact and there were light calluses on the plantar surfaces.   There was pain over the dorsum of the Veteran's left foot on palpation with small scar formation at the site of the reported pain.  Deep tendon reflexes were intact.  The examiner additionally noted that an x-ray of the left foot conducted in October 2009 revealed mild degenerative joint disease (DJD).  The examiner diagnosed the Veteran with dorsal exostosis of the left foot secondary to remote left foot injury.

A November 2009 VA treatment record notes that the Veteran's complaints of a painful left foot with no soft tissue swelling.  There was mild to moderate pain upon direct palpation of the dorsal exostosis of the left foot.

In his July 2010 NOD, the Veteran reported that he cannot walk very far (no more than 150 yards) due to his left foot pain.

An October 2010 VA podiatry record documents the Veteran's report that his left foot gives out at times and is painful.  He indicated that he was previously prescribed orthotics, which have helped his pain; "however, [the orthotics] were not offering enough control of his condition."  The treatment provider reported that examination of the Veteran's left foot did not show any reason that the Veteran's left foot gives out.

On March 2012 VA examination, the examiner noted that the Veteran's residuals of left foot infection "does not keep the Veteran from physical or sedentary employment.  However, this condition, due to subjective pain, may decrease his work efficiency in performing occupational tasks in a physical environment."  The examiner noted that the Veteran's report that his left foot is "always painful."  The Veteran further reported weakness in the sole of the left foot with weight bearing.  It was noted that he did not  rely on any assistive devices for ambulation.  Contemporaneous x-rays revealed no evidence of acute bony left foot abnormality and minimal degenerative changes at the first metaphalangeal joint.

A June 2012 VA treatment record documents the Veteran's report of pain in the ball of his left foot with weight bearing.  His pedal pulses were palpable and tactile sensation was intact.  There was no edema, clubbing, or cyanosis.  The treatment provider opined that the Veteran exhibited "moderate-to-severe pain upon direct palpation of the 2nd metatarsal head, left side."  There was no crepitus.  The treatment provider further stated that there was moderate pain with lateral compression of the forefoot.  A December 2012 VA treatment provider documented the Veteran's report of left foot pain at 6/10 in severity.  The treatment provider further noted that there was no change in the functional ability of the left foot.

The Veteran was afforded a VA examination in August 2015, at which time he reported left foot pain with walking, "the more walking, the more intense the pain."  He endorsed daily flare-ups.  He reported functional loss; specifically, that he "has to stop and rest the foot in order to continue walking."  The Veteran's left foot pain was accentuated on use and manipulation.  There was swelling on use.  In addition, there were characteristic callouses.  The Veteran continued to use arch supports.  The left foot exhibited pes planus, pronation, and a weight-bearing line falling over the medial to the great toe.  There was also inward bowing of the Achilles tendon.  

On physical examination, the Veteran reported pain, excess fatigability, pain on movement, pain on weight-bearing, and pain with shoe wearing.  The examiner noted that the Veteran has functional impairment of the left foot; specifically, "[t]he Veteran states he can walk 50 yards with difficulties of left foot."

During the  March 2016 Board hearing, the Veteran reported pain and flare-ups of left foot symptomatology.

Based on both the medical reports and the Veteran's own description of foot pain with resulting limitation in functioning, the Board finds that sufficient symptomatology has been identified to warrant the assignment of a 20 percent rating, indicative of "moderately severe" disability.  The Board further notes that the Veteran's reports of pain, weakness, and fatigability are specifically encompassed in the Board's assignment of the 20 percent disability rating.

As described above, the Veteran's residuals of left foot infection have been rated under DC 5284, which provides for ratings based on the overall severity of the disability.  Overall, the Board finds that the Veteran's left foot symptomatology more nearly approximates that of moderately severe disability.  In reaching  this conclusion, the Board finds extremely probative the fact that the Veteran experiences constant foot pain, which is not alleviated upon sitting, as well as regular flare-ups of pain and giving way/weakness.  Further, the evidence demonstrates that the Veteran's residuals of left foot infection resulted in decreased functional abilities, such as the ability to stand and/or walk for prolonged periods.  Thus, the Board finds that, resolving all reasonable  in the Veteran's disability picture is best characterized as 'moderately severe', thus warranting a 20 percent, but no higher, disability rating for the entire  period under consideration in this appeal.  .  See 38 C.F.R. § 4.7.

The Board finds that a rating greater than 20 percent is not warranted because the Veteran's residuals of left foot infection has not required medical intervention aside from shoe modifications, and has not been found to result in severe functional impairment by the either of the VA examiners.  Moreover, the evidence fails to suggest that the Veteran's disability is analogous to actual loss of use of the foot, as it is clear that the Veteran's retains full use of his left foot.  See 38 C.F.R. § 4.71a, DC 5284, Note.

The Board has also considered whether any higher rating is assignable under any other potentially applicable diagnostic criteria, but finds that no higher rating is assignable.  .Although the medical evidence demonstrates that the Veteran has hallux valgus of the left foot, there is no evidence that such is actually a residual of the left foot infection, or of severe hallux valgus such that would be equivalent to amputation of the great toe.  As indicated above, the medical evidence shows that the Veteran has been diagnosed with DJD of the left foot.  The Board has therefore considered whether evaluating the disability under Diagnostic Code 5003 (degenerative arthritis) is warranted.   DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. To this end, the Board notes that the highest rating available for a single joint is 10 percent-less than the 20 percent rating herein granted ; thus, evaluation of the disability under  Diagnostic Code 5003 is of no avail to the Veteran.  The disability also is not shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

Additionally, the Board finds that at no point has the disability under consideration been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which this disability is rated, as the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to the service-connected disability at issue and there are no additional symptoms of this disability. 

In this regard, as described above, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's service-connected left foot disability at issue, and this disability requires application of the holding in Deluca and Mitchell, which, in turn, require consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45  requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or malaligned joints, and crepitation as well as any painful arthritic motion. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above at all pertinent points.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's left foot disability is appropriately rated as a single disability.  As this matter does not involve evaluation of multiple service-connected disabilities, the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of a veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the matter of the Veteran's entitlement to a TDIU, in part, due to the left foot disability is being remanded, below.  Notably, however, there is no evidence or argument that the Veteran's left foot disability, alone, has actually or effectively rendered him unemployable at any pertinent point.  Hence, the matter of the Veteran's entitlement to a TDIU due solely to the left foot has not been raised in conjunction with the higher rating claim, and need not be addressed herein. 

For all the foregoing reasons, the Board concludes that a 20 percent, but no higher, rating for residuals of left foot infection, from January 10, 2010, is warranted.  The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to  reaching to award the 20 percent rating from the effective date of the award of service connection, but finds that that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.   See 38 U.S.C.A. § 5107(b) (West 20142); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial, 20 percent disability for residuals of left foot infection, from January 10. 2010, is granted, subject to the legal authority governing the payment of compensation.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

The Veteran was last afforded a VA examination for evaluation of his service-connected PTSD in August 2015.  To this end, the Veteran has recently submitted a March 2016 private psychological evaluation in which the psychologist stated that the Veteran's PTSD and underlying depressive disorder result in "deficiencies in most areas such as work, family relations, judgment, thinking, and mood" with near continuous depression, history of unprovoked irritability, poor stress tolerance, and an inability to establish and maintain effective relationships.  This evidence is at least suggestive of a worsening of the Veteran's psychiatric disability.  Thus, the Board finds that the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the claimed lumbar spine disability, the Veteran has asserted that his current lumbar spine strain (diagnosed by the March 2012 VA examiner) is due to his service-connected residuals of left foot infection.  Upon de novo review of the claims file, the Board observes that the Veteran's service treatment records (STRs) documented complaints of lumbar spine pain.  Specifically, the October 1965 pre-induction examination noted a history of cracked lumbar vertebrae for which the Veteran previously wore a brace.  However, no continuing lumbar spine diagnosis was indicated at that time.  In December 1965, the Veteran reported a long history of spinal pain from the mid-thoracic to sacral spine; decreased forward flexion was indicated.  The Veteran complained of back pain in March 1966 and was diagnosed with a muscle sprain.  Contemporaneous x-rays "[s]how[ed] no evidence of fracture or dislocation, spondylosis or spondylolisthesis.  The disc spaces are well-preserved."  At the October 1967 separation examination, the Veteran reported an inability to bend over the way; however the examiner noted that the condition existed prior to service and was not aggravated by military service.

Critically, although the Veteran was afforded a VA medical opinion as to the lumbar spine disability in March 2012, the examiner did not address the question of whether the Veteran's lumbar spine disability pre-existed service and, if so, was aggravated thereby.  As such, this claim should be remanded in order for an examiner to address whether there is clear and unmistakable evidence that the Veteran's diagnosed lumbar spine disability pre-existed his military service and, if so, whether there is clear and unmistakable evidence that said diagnosed disorder was not aggravated beyond its natural progression by the Veteran's military service.

As to the claims of entitlement to service connection for pes planus of the left foot, a right hip disability, and sciatica of the right lower extremity, the Veteran contends that these disabilities are due to his service-connected residuals of left foot infection.  The Veteran was afforded a VA examination in March 2012, at which time the examiner determined that it is less likely as not that the Veteran's pes planus of the left foot, right hip condition, and sciatica of the right lower extremity are "due to or the result of his residuals of left foot infection."  Critically, the March 2012 VA examiner did not confirm diagnoses of as to the right hip and sciatica of the right lower extremity.  Moreover, the examiner failed to address the question of whether the pes planus of the left foot, right hip disability, and sciatica of the right lower extremity were aggravated by the service-connected residuals of left foot infection.  In light of these deficiencies, the Board found that further clarification was required.

As for the claimed irritable bowel syndrome, the Veteran asserts that he suffers from this disability due to quinine pills administered to prevent malaria during his service in the Republic of Vietnam.  Although VA treatment records do not confirm a diagnosis of irritable bowel syndrome, the Board recognizes that the Veteran is competent to assert that he suffers from gastrointestinal problems.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Moreover, although the Veteran's STRs do not show that he was administered quinine tablets during his military service, the Board recognizes that service members stationed in the Republic of Vietnam were routinely administered quinine tablets.  Thus, the Board finds that the Veteran's contention that he took quinine tablets is consistent with his Vietnam service.  As the Veteran has not been afforded a VA examination with respect to his irritable bowel syndrome claim, the Board finds that remand is appropriate for a VA examination with a medical opinion to be accomplished in order to address outstanding questions of diagnosis and nexus.  See Colvin, supra; Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2015).

With regard to the TDIU claim, the Veteran has repeatedly asserted entitlement to a TDIU based, at least in part, on his psychiatric disability.  See, e.g., the VA Form 21-8940 (Veterans' Application for Increased Compensation Based on Unemployability) dated May 2016 and the March 2016 Board hearing transcript.  As the AOJ's development of the psychiatric disability claim may impact the issue of entitlement to a TDIU, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim, at this juncture, would be premature, and this claim is thus remanded, as well.

Prior to obtaining further medical opinion in connection with the service connection claim, to ensure that all due process requirements are met, and the record is complete with respect to both claims, the AOJ should obtain and associate with the claims file all outstanding, pertinent records, to include VA treatment records dated since November 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since November 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of his service-connected PTSD.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the clinician prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in July 2011, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician, to address his claims for service connection for left foot, right hip, and right lower extremity disabilities.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated mental health professional, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.
The examiner should clearly identify all left foot, right hip and neurological disability(ies)  of the right lower extremity-to include pes planus for the left foot and sciatica for the right lower extremity-currently present or present at any point pertinent to the current claims (even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that each such diagnosed disability was caused, OR is, or has been aggravated (worsened beyond natural progression) by one or more of the Veteran's service-connected disabilities, to include residuals of left foot infection.

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include, to the extent possible, identifying the baseline level of disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, as well as all lay assertions.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, for the Veteran to undergo VA examination, by an appropriate physician, in order to address his claim of entitlement to service connection for a lumbar spine disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated mental health professional, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all lumbar spine disability(ies) currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the examiner should render opinion, consistent with sound medical principles, addressing the following:

a. Is there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the disability existed prior to his active military service?

b. If the answer to question (a) is yes, the examiner should also opine as to whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing lumbar spine disability was not aggravated (i.e., permanently worsened) during service, resulting in current disability?.

c. If the answer to question (a) is no, is it at least as likely as not (i.e., at least a 50 percent probability) that the disability had its onset during military service or is causally related to such service, to include the complaints of back pain referenced above?

d. If the disability is not deemed medically related to service, the examiner should also provide an opinion as to whether is it at least as likely as not (i.e., a 50 percent or greater probability) that the lumbar spine disability was caused, OR is, or has been aggravated (worsened beyond natural progression) by one or more of the Veteran's service-connected disabilities, to include residuals of left foot infection.  

If aggravation is found, the examiner should, , attempt to quantify the extent of additional disability resulting from aggravation, to include identification of the baseline level of disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, as well as all lay assertions.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to  address his claim for  service connection for irritable bowel syndrome.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated mental health professional, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all gastrointestinal disability(ies) currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during military service or is causally related to such service, to include the administration of quinine tablets for malaria, as referenced above.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, as well as all lay assertions.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


